Citation Nr: 1234635	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  10-47 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for brain tumors.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for blindness in the left eye.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for loss of use of the right leg.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to March 1970.

This matter came to the Board of Veterans' Appeals (Board) from rating decisions in January 2010 and September 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).  The January 2010 rating decision denied entitlement to compensation under § 1151 for brain tumors and blindness in the left eye, and the September 2010 rating decision denied service connection for loss of use of the right leg; however, because the Veteran indicated that he was actually seeking compensation under § 1151 for loss of use of the right leg, the Board, in the September 2010 Remand, reclassified the issue as one for compensation pursuant to § 1151 for loss of use of the right leg.  

In August 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ); the transcript is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to compensation under 38 U.S.C.A. § 1151 for blindness in the left eye and for loss of use of the right leg are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDING OF FACT


Brain tumors were due to an event not reasonable foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation for brain tumors under 38 U.S.C.A. § 1151 have been met.  38 U.S.C.A. §§ 1110, 1151, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Veteran is seeking compensation for brain tumors pursuant to § 1151.  The Board concludes that the VCAA does not preclude the Board from adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by granting the benefit sought.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any notice deficiency, per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), constitutes harmless error (see Bernard v. Brown, 4 Vet. App. 384, 394 (1993)), as section 5103(a) notice provisions have been satisfied, and if the Veteran so chooses, he will have an opportunity to initiate the appellate process again should he disagree with the disability rating or effective date assigned to the award.  Then, more detailed obligations arise, the requirements of which are set forth in sections 7105(c) and 5103A.  Dingess, 19 Vet. App. at 489.  

Criteria & Analysis

The Veteran is seeking compensation from VA pursuant to 38 U.S.C.A. § 1151 for brain tumors he believes developed as a result of treatment received for a pseudotumor cerebri at a VA medical facility between 1983 and 1985.

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the veteran's own willful misconduct or failure to follow instructions, compensation is awarded in the same manner as if the additional disability or death were service-connected.  See 38 C.F.R. §§ 3.361, 3.800(a).

Although claims for 38 U.S.C.A. § 1151 benefits are not based upon actual service connection, there are similarities in their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 (1993).  A claim for 38 U.S.C.A. § 1151 benefits must be supported by medical evidence of a current disability and medical evidence that the current disability resulted from VA hospitalization, medical examination, or treatment.

Applicable regulation provides that where it is determined that there is additional disability resulting from a disease or injury or an aggravation of an existing disease or injury suffered as a result of hospitalization, medical or surgical treatment, or examination, compensation will be payable for such additional disability.  38 C.F.R. § 3.361.

38 C.F.R. § 3.361(c) states that claims based on additional disability or death due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of this paragraph and paragraph (d)(1) or (d)(2) of this section.  Claims based on additional disability or death due to training and rehabilitation services or compensated work therapy program must meet the causation requirements of paragraph (d)(3) of this section.  Actual causation is required.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The provision of training and rehabilitation services or CWT program cannot cause the continuance or natural progress of a disease or injury for which the services were provided.  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.

38 C.F.R. § 3.361(d) states that the proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.

In essence, a claimed disability is a qualifying additional disability if such disability was not the result of the veteran's willful misconduct and (1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, and the proximate cause of the disability was due to either (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

The Veteran's VA medical records from 1983 and 1984 are missing and cannot be located.  In various reports of his medical history from 1985, the Veteran states that he was scheduled for surgery to relieve pressure from spinal fluid on his brain and eyes in December 1983 at the San Diego VA Hospital.  The Veteran reports that before his VA doctor left his position at the San Diego VA Hospital prior to the scheduled operation, the doctor told the Veteran that the surgery would occur and that VA would call him to tell him a date for the operation.  The Veteran says that when VA did not call him, in February 1984 he called VA to tell them that he was having blackouts and he was taken to the hospital that day for surgery.  He also asserts that due to the delay he experienced an infarction in the left eye that eventually caused his current blindness.  He also stated that in order to treat his pseudotumor cerebri, as part of the VA medical treatment, he was exposed to X-ray radiation and CT scans, causing his current tumors.  Alternatively, he has suggested that he had the two brain tumors at the time of the 1983-85 procedures for the pseudotumor cerebri, and he believes VA failed to operate upon them.  As a result of the tumors, the Veteran indicated that he currently cannot move his right leg.  

In a May 2009 letter, a private clinician reported that the Veteran had been diagnosed with intra-cranial hypertension with presumed occipital and left parietal meningiomas.  The private clinician, based on the Veteran's account, stated that the Veteran underwent emergency surgery in February 1984.  Again, by the Veteran's account the private examiner stated that the Veteran had undergone a brain CT scan every four to six weeks after the February 1984 procedure.  The private examiner stated that, by the Veteran's report, he might have received ten to twelve CT scans within a 12-month period between 1983 and 1984 with likely additional scans done thereafter.  The examiner stated that researchers findings have indicated that significant amounts of gamma radiation exposure predispose individuals to developing or worsening of intracranial meningiomas similar to the Veteran's findings.  

An October 2009 private treatment record indicates that the Veteran underwent an operation to remove part of one tumor.  

In a statement, the Veteran's treating physician opined that the Veteran's tumors might have been caused by radiation exposure from CT scans in 1983 and 1984; however, the physician stated that we would probably never know the exact cause of the Veteran's tumors.  

In September 2011, a VHA examiner, specifically a neurosurgeon, reviewed the claims folder and opined that it is very highly unlikely that the Veteran's brain tumors were caused by carelessness, negligence, lack of proper skill, error in judgment, or similar fault on the part of VA in furnishing hospitalization or medical or surgical treatment or medical examination during the 1983 through 1985 treatment for pseudotumor cerebri.  The vigilant management, which the Veteran received, of patients with pseudotumor cerebri at that time included study of the brain with CT scanning.  While there are anecdotal reports of a relationship between radiation exposure and the development of brain tumors, the most significant relationships have been found in radiation received during childhood and/or receipt of exceedingly high doses of radiation from events such as the Hiroshima bombing of World War II.  The latency period for developing cancers from these exposures has been reported to be around 5 years.  Other anecdotal reports suggest if there is a relationship from CT scanning or other forms of lower dose radiation and that relationship is unproven, that the latency period for those lesions would be on the order of 3 decades.  The examiner also opined that it is most likely that the Veteran's brain tumors were caused by an event not reasonably foreseeable.  

In a January 2012 VHA addendum opinion the examiner stated that based on the medical literature it is likely that there was a 50 percent or greater probability that the Veteran's current brain tumors were caused by an event not reasonably foreseeable.  The prevalence of meningioma in the general population is highly sporadic.  According to the central brain tumor registry of the United States in 2006, the incidence of meningioma in men is reported to be 1.8 per 100,000 person years.  

As detailed, while the VHA examiner did not conclude that the Veteran's brain tumors were the result of carelessness, negligence, lack of proper skill, error in judgment, or similar fault on the part of VA in rendering treatment or failing to render treatment, the VHA examiner concluded that his brain tumors were caused by an event not reasonably foreseeable.  The Board accepts the VA examiner's opinion as the most probative medical evidence on the issue of whether the Veteran's brain tumors were caused by an event not reasonable foreseeable because it was based on a review of all historical records and contained a detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Moreover, the VA physician provided precise reasons and bases for the conclusion that he reached concerning the Veteran's brain tumors.  Therefore, the Board finds that the Veteran's brain tumors were caused by an event not reasonable foreseeable and finds that entitlement to compensation for brain tumors under the provisions of 38 U.S.C.A. § 1151 is warranted.


ORDER

Entitlement to compensation for brain tumors under the provisions of 38 U.S.C.A. § 1115 is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

In February 2012, the Veteran was informed of receipt of the VHA medical opinions.  In a February 2012 submission from the Veteran, he requested that his case be remanded to the Agency of Original Jurisdiction - the Denver RO - for review of the new evidence.  Thus, a remand is necessary for AOJ review of the new evidence.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The RO should review the expanded record, to include the September 2011 and January 2012 VHA opinions, and adjudicate entitlement to compensation for blindness in the left eye and loss of use of the right leg pursuant to § 1151.  If either of the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


